           Case 1:18-cv-01794-CJN Document 17 Filed 04/10/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
LATINOJUSTICE PRLDEF, et al.,                 )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )       Civil Action No. 18-1794 (RC)
                                              )
FEDERAL EMERGENCY                             )
MANAGEMENT AGENCY,                            )
                                              )
               Defendant.                     )
                                              )

                                    JOINT STATUS REPORT

       Plaintiffs LatinoJustice PRLDEF and Centro de Periodismo Investigativo, and Defendant

Federal Emergency Management Agency (“FEMA”) hereby submit this Joint Status Report in this

Freedom of Information Act (“FOIA”) case.

       As previously reported, Defendant has made initial productions on a monthly basis since

September 2018. Since that time, as noted in prior status reports, the parties have been attempting

to negotiate a revised search that would be more likely to yield a manageable amount of records that

are responsive to Plaintiffs’ requests. In February, the parties agreed upon specific search terms and

Boolean limitations for Plaintiffs’ requests as well as a limited number of custodians who

Defendant represented were most likely to have responsive records. Plaintiffs understood that this

search was unlikely to yield all responsive records in Defendant’s possession but hoped that it

would result in a reasonable number of responsive records, thereby providing Plaintiffs much of the

information about which they were interested more quickly.

       On March 15, 2019, Defendant provided Plaintiffs with information about the results of this

negotiated search. For many of Plaintiffs’ requests for information, the negotiated search returned

zero pages of potentially responsive records. As noted in the prior status report, the parties disagree
           Case 1:18-cv-01794-CJN Document 17 Filed 04/10/19 Page 2 of 4



about whether this search was reasonable. Thereafter, Defendant offered to broaden the search

terms and undertake what it stated would be its final search. Plaintiffs accepted this offer but

reserved their right to challenge the broadened search as unreasonable. As stated in the prior status

report, Defendant expected to advise Plaintiffs about the search results and propose a production

schedule by April 2, 2019.

       Defendant’s Position

       After experiencing various technical problems, on April 9, 2019, Defendant provided

Plaintiffs with information about the results of what it expects to be its final search, including a

breakdown of the results for each of the 10 subparts that involve searches. In summary, the search

resulted in more than 25,000 potentially responsive pages, although Defendant expects that a

significant portion of those results are publicly available documents. In addition, Defendant has

advised Plaintiffs that the database of applicants for FEMA individual assistance that Plaintiff has

requested contains more than 100 different tables for each of the more than one million applicants.

Defendant has asked Plaintiffs to limit the fields to those it identified in its FOIA request. The

parties will have to negotiate this issue so that Defendant has the ability to respond to this request in

a reasonable amount of time.

       Defendant rejects any suggestion that it has delayed or unreasonably prolonged a response to

Plaintiffs’ requests, many of which are speculative, extremely broad and/or poorly phrased.

Defendant has now run multiple searches to try to achieve a reasonable search result that also will

satisfy Plaintiffs’ request. The time has come to review and produce the nonexempt responsive

documents.

       Plaintiffs’ Position

       Plaintiffs have had less than one day to review the results of Defendants’ current search.

While they believe that aspects of the search are still unreasonable—e.g. the return of zero


                                                    2
           Case 1:18-cv-01794-CJN Document 17 Filed 04/10/19 Page 3 of 4



documents discussing Spanish language speaking FEMA employees or contractors who assisted

with hurricane relief efforts in Puerto Rico—Defendant has informed Plaintiffs that it is comfortable

with the search terms as they have been revised, but remains interested in Plaintiffs’ suggestions as

to how to further expedite the review of the search results. Plaintiffs therefore reserve their right to

challenge the search as unreasonable.

       In addition, Plaintiffs request that Defendant process at least 750 pages of records per month

in light of the delays by Defendant in negotiating the current search. Plaintiff submitted the relevant

FOIA requests on February 23, 2018 and filed this lawsuit on July 31, 2018. The parties have been

in negotiations since September 2018 about the scope of an appropriate search. While Defendant

has made productions in the interim, it is not clear whether any of the records produced to date are

responsive to what Defendant now describes as its final search.

       Regarding the database, Plaintiffs have requested the entire database, although they are open

to whatever method of production is most efficient (e.g. online access).

       The Parties’ Joint Proposal

       The parties agree that Defendant will process a minimum of 750 pages per month and

release the non-exempt responsive documents to Plaintiffs every 30 days. The parties propose to

file a Joint Status Report every 60 days to apprise the Court of the progress of the production and

any issues that might arise.

Dated: April 10, 2019                          Respectfully submitted,

                                               /s/ Robin F. Thurston
                                               Javier M. Guzman (D.C. Bar No. 462679)
                                               Robin F. Thurston (D.C. Bar No. 1531399)
                                               Democracy Forward Foundation
                                               P.O. Box 34553
                                               Washington, D.C. 20043
                                               (202) 448-9090
                                               jguzman@democracyforward.org
                                               rthurston@democracyforward.org


                                                   3
Case 1:18-cv-01794-CJN Document 17 Filed 04/10/19 Page 4 of 4



                          Natasha Lycia Ora Bannan
                          LatinoJustice PRLDEF
                          475 Riverside Drive
                          19th Floor
                          New York, N.Y. 10115
                          (212) 739-7583
                          nbannan@latinojustice.org

                          JESSIE K. LIU, D.C. Bar #472845
                          United States Attorney

                          DANIEL F. VAN HORN, D.C. Bar #924092
                          Chief, Civil Division

                          By:     /s/ Paul Cirino
                          PAUL CIRINO
                          Assistant United States Attorney
                          Civil Division
                          U.S. Attorney’s Office for the District of Columbia
                          555 Fourth Street, N.W.
                          Washington, D.C. 20530
                          Phone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Attorneys for Defendant




                              4
